DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
In claim 8 line 10, “effect” is replaced with “affect”.

EXAMINER’S COMMENTS
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a first means for engaging a cap in a twisting manner, and a second means for engaging the cap in a non- twisting manner, the sifter comprising an inner protrusion; a cap having a third means for engaging the first means and a fourth means for engaging the second means in claims 8, 11, 12, 14, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
the third means comprises inner threads and the first means comprises outer threads, and the inner threads are configured to interact with the outer threads. (see original claim 11)
the fourth means comprises one or more projections and the second means comprises one or more top slots and the one or more projections are adapted to engage with the one or more top slots.  (see original claim 12)
and
The cosmetic container may include a cap which may have inner threads configured to interact with the outer threads of the sifter. (see specification page 2 lines 20-22)
and
The cap may include one or more projections which may be configured to interact with the one or more top slots of the sifter. (see Specification page 2 lines 22-23)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “abutment means comprises a bump projecting into the well” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The term “abutment” itself provides sufficient structure and is considered to be a structural modifier for the claimed “means”. In addition, the detailed disclosure elaborates on the intended function of the abutment with the following: “A user may continue to twist the cap relative to the base which may cause the sifter and collar to twist and move the collar inner protrusion from the second end to the first end of the outer slot of the base upper sidewall, which may move the sifter lower end into sealing abutment with the bump”. (see specification page 2 lines 11-15).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, an exemplary reference characteristic of the closest known prior art, US Patent No. 1644377 to Heilbron discloses a cosmetic container comprising: a base defining a well and having a bottom, lower perimeter, and an upper opening, the upper opening defined by at least one upper sidewall having an inner side and an outer side, the outer side including one or more outer slots each having a lower end and an upper end, the bottom comprising a bump projecting into the well; 
a sifter having a sifter conical section with a sifter lower end, the sifter lower end being open and shaped to engage the bump, the sifter further comprising an upper portion having an inner wall and an outer wall separated by a gap and joined by an upper rim; 
a cap having inner threads configured to interact with the outer threads of the sifter, and one or more projections configured to interact with the one or more top slots of the sifter; wherein the cosmetic container defines a first, closed configuration, and a second, open configuration (Heilbron Col. 4 lines 68-86). 
However, this reference and the prior art do not teach that the outer wall comprises outer threads and at least one inner slot, or the upper rim comprising one or more top slots. It also does not teach a collar adapted for placement between the sifter outer wall and the upper sidewall of the base, the collar comprising one or more inner protrusions sized to be received in the one or more outer slots of the base upper sidewall, and a tab sized to be received by the inner slot on the outer wall of the sifter.  
Further prior art (US Patent No. 8286648) shows a cosmetic container for dispensing cosmetic powder by twisting a cap to offset a plurality of holes and protrusions to cause product to flow through 
The prior art does not show the combination of the claimed invention and a collar that engages the same way with the claimed parts.
	Regarding independent claim 8, an exemplary reference characteristic of the closest known prior art, US Patent No. 1644377 to Heilbron discloses a cosmetic container comprising:
a 17a asifter having a lower end and an upper end (refer to Fig. 5); 
and a base having an upper opening portion for receiving the sifter, the base defining a well for receiving a cosmetic product and having an abutment means for abutting with the lower end of the sifter to affect a sealed configuration (Heilbron Col. 4 lines 68-86); 
wherein the container has a sealed configuration and an unsealed configuration (Heilbron Col. 2 lines 64-70), and further wherein the sifter moves rotationally and vertically relative to the base in response to engagement of the second means by the fourth means (Heilbron Col. 9 lines 53-69).
	However, this reference does not teach the outer threads of the sifter are configured to engage the cap in a twisting manner and top slots for engaging the cap in a non-twisting manner. Heilbron also does not teach the cap having outer threads and projections to engage with the sifter’s outer threads and top slots. 
Further prior art (US Patent No. 8286648) shows a cosmetic container comprising a base container and a cover (refer to Figure 1). This reference teaches the sifter has ribs and top slots and the cover has threaded portions (refer to Figure 6) and also has protruding pins that engage with the top slots (Col. 3 lines 63-67) to ensure a secure fit (Col. 3 lines 34-42). 
The prior art does not disclose the cap engages directly with the sifter and does not show the sifter comprises an inner protrusion and the base includes a slanted slot for receiving that inner protrusion. 
Regarding independent claim 16, an exemplary reference characteristic of the closest known prior art, US Patent No. 1644377 to Heilbron discloses a cosmetic container comprising: a base container having a bottom surface and an upper opening (Refer to Heilbron Figure 7) the upper opening defined by at least one upper sidewall having an inner side and an outer side (refer to Figure 7).
a sifter having a sifter conical section with a sifter lower end and an upper portion (refer to Figure 5) having outer threads (Heilbron 52, Fig. 5-6 and refer to page 4 Col. 1 lines 27-32).
a cap (refer to Figure 1); 
wherein the cosmetic container defines a first, closed configuration, and a second, open configuration in which: 
in the first, closed configuration, the sifter lower end abuts the bottom surface thereby sealing the well (Heilbron Col. 4 lines 68-86);
in the second, open configuration, the sifter lower end is spaced from the bottom surface to allow product to escape the well (Heilbron Page 1 lines 38-52).

	However, this reference does not teach the outer side of the base container including one or more outer slots each having a lower end and an upper end; 
and the sifter having an inner protrusion and one or more top slots;
and the cap having inner threads configured to interact with the outer threads of the sifter upper portion, and one or more projections configured to interact with the one or more top slots of the sifter;
in the first, closed configuration, the inner protrusion is engaged in the lower end of the outer slot of the base upper sidewall;
in the second, open configuration, the inner protrusion is engaged in the upper end of the outer slot of the base upper sidewall.

This reference does not teach the cover has threaded portions that engage with the sifter threads or the base container includes slots with a lower end and an upper end, that receive an inner protrusion of the sifting portion, in which the protrusion slides from one end of the slot to another with respect to rotation of the cap as the container is twisted to open or close.
The prior art does not disclose or render obvious this claimed aspect of the invention. Therefore, as each of the independent claims sets forth limitations as described, which are not taught or rendered obvious by the prior art, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772